DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 10, 11 and 16-35 are pending; claims 1-9 and 12-15 are canceled; claims 10, 16-19 and 30 are amended; claims 31-35 are newly recited; claims 10, 11, 16-29 and 32-35 are withdrawn (see Applicant’s election 02/19/2020, Applicant elected 5 antigens/test regions, comprising α-gliadin 17-mer SEQ ID NO. 6, deamidated α-gliadin 17-mer SEQ ID NO. 7, and gliadin-transglutaminase complex B consisting of SEQ ID NO. 22 coupled to position 15 of SEQ ID NO. 20; claims 10 and 11 are withdrawn because as amended, claim 10 recites the fifth test region comprising a transglutaminase complex A and a transglutaminase complex B, which is not Applicant’s elected species of invention). Claims 30 and 31 are examined below. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/354,119 (filed 01/19/2012, now abandoned), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The present application is a continuation of 15/258,949, filed 09/07/2016. Application 15/258,949 is a continuation-in-part of application 13/354,119, filed on 01/19/2012 (abandoned). 
The continuation-in-part and the present continuation each recite the sequences of SEQ ID No. 2 as deamidated a-gliadin 33-mer, SEQ ID NO. 7 as deamidated α-gliadin 17-mer and SEQ ID No. 16 as deamidated glutenin 21-mer. It is acknowledged that the parent application (13/354,119) does reference each of a deamidated α-gliadin 17-mer, an α-gliadin 33-mer and a deamidated glutenin 21-mer, and does include the sequence (not deamidated) for each of these peptides prior to deamidation. However, the sequences of SEQ ID No. 2, SEQ ID NO. 7, and SEQ ID No. 16 of the present application are not previously recited in the parent application. SEQ ID No. 2 of the present application, 16/671,843 and 15/258,949, is a deamidated version of SEQ ID No. 1 in application 13/354,119, the sequence of the present application differs by the 
	However, claim 30 recites sequences SEQ ID No. 22 (11 amino acid gliadin peptide), which is not provided in the parent application, and as such, claims 30 and 31 have an effective filing date of 09/07/2016.

Withdrawn Objections/Rejections
The previous objection to the drawings is withdrawn in response to Applicant’s replacement sheet for Figure 16.
The previous rejections of claims 10 and 11 under 35 U.S.C. 103 are withdrawn in response to the amendments to the claims (claims 10 and 11, as amended, are not directed to Applicant’s elected species).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Camarca et al., Intestinal T Cell Response to Gluten Peptides Are Largely Heterogeneous: Implications for a Peptide-Based Therapy in Celiac Disease, J. Immunol., 182, (2009), p. 4158-4166 (IDS entered or in the alternative, claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Camarca in view of Rajadhyaksha et al., Fleckenstein et al., Vader et al., Khosla and Watkins et al. US PG Pub No. 2009/0311727A1.
Camarca et al. teach to date, several gluten peptides have been identified to be active in celiac disease (CD) (abstract). Camarca analyzed the repertoire of intestinal T- cell responses in CD patients in order to determine whether T cells in CD recognize multiple heterogeneous gluten peptides or that the T cell response is focused on a single immunodominant peptides (see e.g., pages 4159, col. 1, para 2; and Table 1, the known peptides recognized in the art). Camarca selected and screened a panel of 21 gluten peptides eliciting response in those with celiac disease, and further also tested all peptides in their deamidated forms, Camarca teach collectively they found four different profiles of peptide recognition (see page 4159, Table I, col. 1, para 2 and page 4160, col. 2, para 2). Of the panel of 21 markers, Camarca addresses antigenic α-gliadin peptide (and its deamidated form) and antigenic glutenin 21 peptide (and its deamidated form). 
Although Camarca does teach a panel comprising four of the five claimed peptides, Camarca fails to teach a device comprising five regions, with each of the peptides at a different 
	Rajadhyaksha et al. teach detection of antibodies in celiac disease, specifically detection of serum antibodies to a combination of transglutaminase and substrates thereof (see col. 2, lines 1-4, 18-28 and 59-62, substrates such as glutenin and gliadins). See Rajadhyaksha teach a solid matrix support coated with substrate of tTG (transglutaminase). In one example Rajadhyaksha teach providing a solid matrix coated with gliadin, glutenin or both (col. 3, lines 5-7 and 19-20); the invention of Rajadhyaksha involves the use of a solid support matrix having thereon gliadin and/or glutenin (substrate to tTG) in complex with tTG (see citations above, examples and claims 1, 2, 6, 7). As such, Rajadhyaksha is teaching gliadin-transglutaminase complex immobilized on a matrix as a device for assaying a sensitivity to wheat (namely celiac). 
Rajadhyaksha teach coating substrate of tTG on a solid phase and then contacting with transglutaminase (see 2, lines 51-65); however Rajadhyaksha also teach instances wherein substrate (and such as protamine sulfate) tTG may be coated on a solid matrix in any order, or that the two components of the complex may be incubated together and then coated on a solid matrix (see col. 3, lines 1-4). See also at col. 5, lines 55-60, in addition to complex comprising substrate (gliadin or glutenin) and transglutaminase, Rajadhyaksha’s invention also encompasses peptides of said complex (see natural substrates and other peptides polypeptides containing multiple glutamine residues can be used for the method of the present invention).
Consistent with Rajadhyaksha, see Fleckenstein teach transglutaminase (TG2) is known to play a central role in celiac disease pathogenesis, see Fleckenstein et al. teach TG2 incubated with gliadin peptides results in formation of TG2-peptide complexes (abstract). See Fleckenstein 
See Camarca as cited previously above, Camarca at the referenced Table also teach the α-gliadin 33-mer peptide, the 33-mer containing the same sequence as in Fleckenstein, PQPQLPYPQLPY (the sequence of Fleckenstein is a smaller peptide found completely within the 33-mer of Camarca), further see Camarca identifying the Q that is underlined as a site of deamidation (as a residue that is E when deamidated by TG2).
Vader et al. performed studies to determine which gluten peptides are involved in early celiac disease, Vader determined that 50% of patients exhibit response to a diverse set of gliadin and glutenin peptides, and that individuals responds to distinct combinations of gluten peptides (see abstract, and page 1732, end of col. 1). 
Khosla also teach the detection of circulating antibodies to gluten oligopeptides in a patients sample (see col. 15, lines 57-67); Khosla teach measuring antibodies by sandwich type immunoassay by attaching peptide to an insoluble support (col. 16, lines 1-19), see Khosla 
Watkins is another example in the art teaching immobilization of a transglutaminase-gliadin complex on a solid support (like Rajadhyaksha et al., see Watkins at the abstract). In particular, see para [0008], Watkins teach complex formation between recombinant deamidated gliadin and transglutaminase, specifically mixing together the components to form a complex prior to immobilization at the solid surface (see also paras [0029], [0034], and particularly para [0046]).
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the panel of peptides of Camarca, comprising a plurality of gliadin and glutenin peptides, and their deamidated versions, in order to 
It would have been prima facie obvious to one having ordinary skill in the art to have arrived at the claimed transglutaminase-gliadin complex B (consisting of SEQ ID NO. 22 coupled to position 15 of SEQ ID NO. 20, as recited at claim 30) as the gliadin-transglutaminase complex at the fifth region as claimed based on the cited art because it was well known in the art at the time that the complex between transglutaminase and its substrates including gliadin and glutenin peptides elicited antibody response in those with celiac disease (those sensitive to wheat), see for example Rajadhyaksha et al. and Fleckenstein (obvious matter of providing a complex known in the art for its known purpose, namely to bind and detect antibodies present in those with celiac, i.e., those wheat sensitivity). The presently claimed gliadin substrate was 
Given this knowledge in the art, one having ordinary skill in the art would have reasonably expected the claimed peptide without the additional 3 terminal amino acid residues at the end of the sequence of Fleckenstein, as well as deamidated Q residue (deamidation of the Q to an E residue) would have the same properties as that disclosed by the cited prior art (would have the same properties as the complex described by Fleckenstein, as such the prior art renders the claimed complex obvious). It was known in the art that the binding occurs at the lysine residue of the transglutaminase as underlined in Fleckenstein, further the site of deamidation (the Q residue) is maintained in the modification (the desired/required site). 
One of ordinary skill would have a reasonable expectation of success arriving at the complex as claimed, comprising the claimed peptides (three amino acid residues shorter than that of Fleckenstein, and with an E in place of the Q at the end of the residue), as it would be expected that removal of the additional non-essential residues at the end of the peptide of Fleckenstein (the omitted residues containing no point of complex and no residues susceptible to 
It would have been further obvious to one having ordinary skill in the art to have provided the panel of peptides as taught by the combination of Camarca et al., Vader et al., Rajadhyaksha et al. and Fleckenstein, on distinct regions of a solid matrix such as a microtiter plate as in Khosla, thereby resulting in a device as claimed, because a microtiter plate is taught by Khosla as a preferable matrix (particularly for this type of antigenic peptide immobilization) because a microtiter plate would allow a large number of assays to be carried out simultaneously, requiring only a small amount of reagent and sample. One having ordinary skill would have a reasonable expectation of success providing the panel as taught by the combination of the cited art as a single microtiter panel device because Khosla specifically teach providing multiple antigens as cocktails or panels of different antigenic peptides (thereby demonstrating the ability to do so successfully).  
Regarding the limitations recited at the preamble of the claims (claim 30), namely “for characterizing wheat sensitivity in a subject”, if a prior art structure is capable of performing the intended use as recited in the preamble of a claim, then it meets the claim. See e.g., In re Schreiber, 128 F.3d 1473, 1477, 44, USPQ2d 1429, 1431 (Fed. Cir. 1997) and MPEP 2111.02. With respect to claim 10, it is noted that the recitation that the device is for characterizing wheat sensitivity in a subject refers to the intended use of the claimed device, and does not further limit the structure of the device. Since the device as taught by Camarca et al. and the cited prior art would also be capable of performing the recited intended function (since it is a device having the regions as claimed comprising antigenic peptides as claimed), it meets the claim. Specifically, the device as taught by the cited prior art would similarly be considered capable of being used to characterize wheat sensitivity in a subject since the antigenic peptides would be capable of binding antibodies produced in response to wheat (are known antigenic peptides for determining antibody response produced in one’s body as a result of wheat).
Additionally, regarding the limitations recited at claim 30, namely reciting that the fifth test region is “produced by application of a gliadin-transglutaminase complex to a test surface, wherein the gliadin-transglutaminase complex comprises complex B consisting of SEQ ID NO. 22 coupled to position 15 of SEQ ID NO. 20”, this limitation does not appear to impart or result in any clear structural difference from the product as taught by the combination of the cited art (it does not appear that the manner, in terms of the order of steps comprising formation of complex and coupling to surface, results in a structural difference of the claimed product from that as taught by the cited prior art, see MPEP 2113). As no clear limitations are apparent as a result of this product-by-process limitation, it is Appellant's burden to establish an unobvious difference. See MPEP 2113.
Nonetheless, although this limitation is a product-by-process limitation as discussed above and fails to impart a structural distinction between the claimed invention and the cited prior art, it would alternatively have been prima facie obvious to have provided the complex prima facie obvious in the absence of new or unexpected results (MPEP 2144.04). In the present case, there is no evidence that the order of forming of the product as claimed, namely comprising complex formation followed by coupling of complex to the test surface, imparts any structural difference between the claimed product and that taught by the cited prior art. 
Regarding claim 31, see Camarca et al. does teach antigenic α-gliadin peptide (and its deamidated form) the peptides comprising 33 or fewer amino acids, see Table 1 (33-mer, 25-mer, 18-mer, 17-mer).

Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive.
Regarding remarks at page 6, see as indicated previously above, the previous objection to the figures is withdrawn in response to Applicant’s amendments to the claims.
Regarding remarks at page 7, see as indicated previously above, the previous rejection of claims under 35 U.S.C. 112(a) is withdrawn in response to Applicant’s amendments to the claims.
Regarding the previous rejections of claims 10 and 11 under 35 U.S.C. 103 (remarks pages 7-8), Applicant indicates the amendments to claim 10 in order to incorporate limitations 
Regarding the pending rejections (claim 30), Applicant argues the citation of Camarca et al., particularly arguing that the reference fails to teach the specific transglutaminase complex A. However, see as discussed above, the elected species is not complex A, and claim 30 does still recite the elected species (complex B). As such, this argument is moot as it is directed to non-elected species of invention which has not been examined.
Applicant also argues (remarks page 9) that Camarca teaches panels useful for characterizing T cell response (i.e., proliferation and elaboration of a pro-inflammatory cytokine) when the peptides are applied in solution to living cells. Applicant argues Camarca is silent in regard to any utility of such peptides in panels directed to specific immunoglobulins, and asserts the reference is similarly non-instructive in regard to the interactions between immunoglobulins and a solid test surface that has been contacted with a solution containing such peptides. 
However, these arguments are not persuasive because the argued limitations are directed to the intended use of the claimed device. See as discussed previously and above, regarding the limitations recited at the preamble of the claims (claim 30), namely “for characterizing wheat sensitivity in a subject”, if a prior art structure is capable of performing the intended use as In re Schreiber, 128 F.3d 1473, 1477, 44, USPQ2d 1429, 1431 (Fed. Cir. 1997) and MPEP 2111.02. With respect to claim 10, it is noted that the recitation that the device is for characterizing wheat sensitivity in a subject refers to the intended use of the claimed device, and does not further limit the structure of the device. Since the device as taught by Camarca et al. and the cited prior art would also be capable of performing the recited intended function (since it is a device having the regions as claimed comprising antigenic peptides as claimed), it meets the claim. Specifically, the device as taught by the cited prior art would similarly be considered capable of being used to characterize wheat sensitivity in a subject since the antigenic peptides would be capable of binding antibodies produced in response to wheat (are known antigenic peptides for determining antibody response produced in one’s body as a result of wheat).
Also regarding the argument that the art is non-instructive in regard to interaction between immunoglobulins and a solid test surface that has been contacted with a solution containing such peptides, this argument also appears directed toward the intended use (similarly as the limitations recited at the preamble), and further the claimed invention is directed to a product, there are no method step limitations that amount to contact of a solid test surface with a solution containing the peptides.
Applicant further argues that Rajadhyaksha is limited to use of an intact transglutaminase protein having molecular weight of approximately 38 kD complexed with gliadin having a molecular weight of approximately 100 kD. Applicant argues Rajadhyaksha provides no teaching or suggestion of antigen recognition of a 26 amino acid peptides having only approximately 2% of the minimum molecular weight of the taught gliadin/transglutaminase complex. Applicant argues there is no evidence or reasoning that such a small branched peptide 
However, see this argument is not persuasive when considering the combination of the art together, see Rajadhyaksha is not relied upon independently regarding a motivation to include the transglutaminase-gliadin complex, for example see also Fleckenstein regarding the specifically recited peptide complex (and further Rajadhyaksha and Fleckenstein in combination with Camarca). Applicant specifically argues the citation of Fleckenstein at remarks pages 11-12 (end of page 11), asserting that Fleckenstein does not cure the deficiencies as asserted by Applicant. Applicant specifically argues Fleckenstein fails to teach complex A (remarks page 11), however, see as indicated above, complex A is not Applicant’s elected species and has not been examined at this time.
Applicant also argues that while the Office cites Camarca as a basis to conclude the fragments identified in Fleckenstein are probably antigenic, Applicant argues Camarca teaches responses of T-cells to peptides in solution and is not in structure in regard to interactions with such peptides when part of a solid test surface. However, this argument is also not persuasive for the reasons as discussed previously above. Camarca et al. is relevant with regarding to its discussing gluten peptides identified to be active in celiac disease (CD) (e.g., citations above, including the abstract). Camarca is specific to a panel of 21 gluten peptides considered to be peptides eliciting response in those with celiac disease (and further also tested all peptides in their deamidated forms) (see page 4159, Table I, col. 1, para 2 and page 4160, col. 2, para 2). 
Regarding the citation of Khosla, Applicant further argues amendments to the claims (particularly claim 10, see remarks page 10 referring to the specific amendments regarding 
Regarding SEQ ID NO. 22, Applicant argues that although SEQ ID NO. 22 is found within SEQ ID NO. 12 of Khosla, the citation of inclusion of a smaller peptides within a larger peptides sequences as a teaching, without further rationale, would be considered hindsight reasoning. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As indicated above, the claimed complex is obvious over the art for reasons as cited in the referenced prior art. In particular, it would have been obvious to have arrived at the claimed transglutaminase-gliadin complex B (consisting of SEQ ID NO. 22 coupled to position 15 of SEQ ID NO. 20, as recited at claim 30) as the gliadin-transglutaminase complex at the fifth region as claimed based on the cited art because it was well known in the art at the time that the complex between transglutaminase and its substrates including gliadin and glutenin peptides elicited antibody response in those with celiac disease (those sensitive to wheat), see for example Rajadhyaksha et al. and Fleckenstein (obvious matter of providing a complex known in the art for its known purpose, namely to bind and detect antibodies present in those with celiac, i.e., those wheat sensitivity). Applicant’s claimed gliadin substrate was recognized in the art as a 
Given what was known in the prior art, one having ordinary skill in the art would reasonably expected the claimed peptide without the additional 3 terminal amino acid residues at the end of the sequence of Fleckenstein, as well as deamidated Q residue (deamidation of the Q to an E residue) would have the same properties as that disclosed by the cited prior art (would have the same properties as the complex described by Fleckenstein, as such the prior art renders the claimed complex obvious). It was known in the art that the binding occurs at the lysine residue of the transglutaminase as underlined in Fleckenstein, further the site of deamidation (the Q residue) is maintained in the modification (the desired/required site). 
It would be expected to the ordinarily skilled artisan that removal of the very few additional non-essential residues at the end of the peptide of Fleckenstein (the omitted residues containing no point of complex and no residues susceptible to deamidation, i.e. no glutamine residues) would have no effect on binding/complex formation and deamidation, and because it would be expected that the Q of the substrate of Fleckenstein would become deamidated upon 
Based on the prior art of record, it does not appear that Applicant’s recitation of the specific complex (claim 3, complex B) is a novel or unobvious discovery, rather based on the art of record it appears the skilled artisan would expect this complex involved in eliciting/detecting a subject’s immune response to wheat/gluten.
Regarding the remaining remarks at pages 10, directed to the amended limitations of claim 10, see as indicated previously above, claim 10 is withdrawn as directed to non-elected species. 
Regarding Watkins (remarks page 11), Applicant argues Watkins teaches the use of complexes between gliadin fusion protein and transglutaminase, asserting that the fusion protein is deamidated gliadin protein (not peptides) fused with glutathione-S-transferase, that this in turn is complexed with intact transglutaminase (citing paras [0034] and [0035]). Applicant asserts that such a complex neither teaches nor suggests the utility of a small, branched peptide such as complex A, particularly when subject to steric limitations of immobilization. In response, as indicated previously above, complex A is not Applicant’s elected species and claim 10 is withdrawn as a result. Further, although not the teaching complex of the exact same sequence length peptides as Applicant’s elected species, Watkins is an example in the art demonstrating complex formation between recombinant deamidated gliadin and transglutaminase, specifically prior to immobilization at the solid surface (see also paras [0029], [0034], and particularly para [0046]). Watkins is merely cited (as an alternative rejection) to address Applicant’s product-by-process limitations. See as indicated previously and above, the combination of the art together does result in a product as claimed, particularly including the complex of the fifth test region.
Regarding remarks at page 12, specific to claim 11, see claim 11 is not addressed in the pending rejection. Claim 11 is withdrawn as directed to non-elected species. 
Regarding complex B (remarks pages 12-13), Applicant argues Fleckenstein fails to teach SEQ ID NO. 22, and as such fails to address the claimed invention. However, see the pending grounds of rejection set forth in detail above, it was well known where and how the gliadin and transglutaminase interact, and based on what was known in the art at the time (the citations as indicated above), the claimed complex does not appear unobvious over the cited prior art (see as discussed in detail previously above, the noted substantial overlap between the peptide of Fleckenstein and that claimed). Given the overlap and the knowledge in the art (regarding where and how tissue transglutaminase interacts with gliadin peptides (the mechanism of deamidation), the claimed invention with regard to the fifth test site is considered obvious over the cited art with respect to SEQ ID NO. 22 (the small gliadin peptide).
For all of these reasons, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641